       Case 1:18-cv-05339-GBD-SN Document 37 Filed 11/07/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

In re Terrorist Attacks on September 11,
2001                                                    03 MDL 1570 (GBD) (SN)




This filing relates to:

Jessica DeRubbio, et al. v. Islamic Republic of Iran, 18-CV-05306 (GBD) (SN)
Roberta Agyeman, et al. v. Islamic Republic of Iran, 18-CV-05320 (GBD) (SN)
Horace Morris, et al. v. Islamic Republic of Iran, 18-CV-05321 (GBD) (SN)
Laurence Schlissel, et al. v. Islamic Republic of Iran, 18-CV-05331 (GBD) (SN)
Bakahityar Kamardinova, et al. v. Islamic Republic of Iran, 18-CV-05339 (GBD) (SN)
Ades, et al. v. Islamic Republic of Iran, 18-CV-07306 (GBD) (SN)


                               ENTRY OF APPEARANCE


To The Clerk of the District Court:

               Kindly enter my appearance on behalf of the Plaintiffs in the above-

captioned matters.

November 7, 2018
                                      By: /s/ Arthur R. Armstrong
                                          Arthur R. Armstrong, Esquire

                                          Anderson Kill P.C.
                                          1251 Avenue of the Americas
                                          New York, NY 10020-1182
                                          Telephone: 212-278-1000
                                          Email: aarmstrong@andersonkill.com

                                          Attorneys for Plaintiffs




docs-100054647.1
       Case 1:18-cv-05339-GBD-SN Document 37 Filed 11/07/18 Page 2 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

In re Terrorist Attacks on September 11,
2001                                                  03 MDL 1570 (GBD) (SN)




This filing relates to:

Jessica DeRubbio, et al. v. Islamic Republic of Iran, 18-CV-05306 (GBD) (SN)
Roberta Agyeman, et al. v. Islamic Republic of Iran, 18-CV-05320 (GBD) (SN)
Horace Morris, et al. v. Islamic Republic of Iran, 18-CV-05321 (GBD) (SN)
Laurence Schlissel, et al. v. Islamic Republic of Iran, 18-CV-05331 (GBD) (SN)
Bakahityar Kamardinova, et al. v. Islamic Republic of Iran, 18-CV-05339 (GBD) (SN)
Ades, et al. v. Islamic Republic of Iran, 18-CV-07306 (GBD) (SN)


                              CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on November 6, 2018, I caused a true and correct copy

of the Entry of Appearance of Arthur R. Armstrong, Esquire to be served on all parties

electronically via the Court’s ECF system.

November 7, 2018
                                   By: /s/ Jerry S. Goldman
                                       Jerry S. Goldman, Esquire

                                        Anderson Kill P.C.
                                        1251 Avenue of the Americas
                                        New York, NY 10020-1182
                                        Telephone: 212-278-1000
                                        Email: jgoldman@andersonkill.com

                                        Attorneys for Plaintiffs




                                             –2–
docs-100054647.1
